Title: From John Adams to William Tudor, Sr., 4 February 1817
From: Adams, John
To: Tudor, William, Sr.



Dear Sir
Quincy February. 4th 1817

Your worthy son, William, in a kind letter of the 2d. has asked my opinion of “Pownall’s Administration of the Collonies, and of its auther.” It is nearly forty years since I read the Work, and I cannot read it again; but I would advise Mr Tudor to read it, and his Memorial to the Sovereigns of the United States Europe, and another to his own Sovereign, and a third to the Sovereigns of the United States of America, not forgetting a small tract concerning the Gulph Stream.—
A reader who has patience to search for good Sense, in an uncouth and disgusting style, will find in those Writings proofs of a thinking mind, and more Sagacity than in any thing that remains of his two more celebrated Successors, Bernard or Hutchinson.—
I am sorry that the name of Pounalborough has been changed to that of Dresden, that of a virtuous and sensible man to that of a scene of frivolity. Pownal was a Whig, a Friend of Liberty, a Lover of his country, afterwards and he considered North America a part of his Country as much as England, Scotland, or Ireland.—
Your son has requested my “Opinion of the Man as well as of his Administration.” what an explosion of reminiscences has this question excited in me! To answer this question, I must draw the Character of Chief Justice Pratt, of Colonel and Judge John Tyng, of Hutchinsons and Olivers, as well as Samuel Waterhouse.—
There is an  overweening fondness for representing this Country as a scene of Liberty, equality, fraternity, union, harmony, and benevolence. But let not your sons or mine deceive themselves. This country, like all others, has been a theatre of parties and feuds for near two hundred years.—
Look into all our memorials, histories they cannot be called, Winslow’s, Winthrops, Morton the first, Morton the second, Hubbard, Mather, Prince, and even Hutchinson himself, and then judge how sweetly harmonious our Ancestors have been,—There is one morsel which I beg leave to recommend to the deliberate Perusal of your sons and mine— t is my friend Emerson’s History of the “First Church.” See there elements that have been fermenting, frothing, and foaming ever since.—
There was always a Court and Country Party in the Province. The Town of Boston had been, almost invariably, at the head of the Opposition, i.e., of the country Party. If, at any time, it had Coincided with a Governor, it had always been by a small Majority against a numerous, powerful, and formidable minority in Opposition—
Under Shirley’s administration, which had been Supported by Hutchinson, Oliver, Otis, Trowbridge, Leonard, Chandler, Stoddard, Choate, &—there had been a formidable Opposition in Boston, that very much embarrassed the Government.— Pownal, when he came into administration, thought there ought to be a good understanding between the Capital and Country, and a harmony between both and the Government—This conciliatory and Comprehensive System was too refined  and too sublime for human Nature in this Contentious, warring World.—In pursuance of it, however, he Sometimes consulted Pratt and Tyng;—and their advice did not always coincide with that of Hutchinson, and Oliver.—These aspiring Spirits, who had been the prime Ministers and Principal Agents of Shirley, excepting a constant understanding of Church of England influence that would cost a Volume to explain, could not bear the Competition of Pratt and Tyng, much less to be overruled and supplanted by them—
Accordingly, they and their adherents blew them up—as many others, before and since, have been blown up, and many others Supported, by profligate Scribblers.—Not a quaint Expression in his Speeches, Writings, or Conversations, escaped Satyr and ridicule. every thing he said or did was perverted.—When Whiggism, under Pit, declined, and when Toryism, under Bute, revived Pownal faded, and Bernard flourished.—
If the plan of subjugating America did not originate in Shirley’s Administration, it was meditated, and matured, and digested; and there Hutchinson learned it.—Pownal did not favour it, and therefore displeased Hutchinson and his friends in America, and his Patrons in Scotland and England—Pownal was the most Constitutional and national Governor, in my Opinion, who ever represented the crown in this Province. He ingaged in no intrigues, he favoured no conspiracies against the liberties of America.— Hinc illæ Lacrimæ.—
I have been deeply afflicted with a Mixture of Pity, Grief, and indignation on reading in Dr Eliots Biographical Dictionary the slurs on the Character of Mr Pratt, His Malignity was hereditary. His father was Hutchinsons Parish Priest and his devoted Idolator. Pratt was a man in talents, learning, and integrity too, far Superior to Hutchinson and his Priestly Disciples.—
The most magnanimous Vote that ever was passed in North America, was that of a Statue to Lord Howe—Pratt exerted all his Eloquence, and I never heard Eloquence more impressive, except from James Otis, Junior, in support of that Vote.—Hutchinsons party put that Statue in motion.—It marched through the Province, and knocked down all before it.—Not only De Witt of Marlborough, who had never before for twenty years voted for a grant of Money, but Pratt and Tyng in our noble town of Boston, fell a Sacrifice; and with them Pownals Administration It was an affair of 500 pounds.—I have heard Brigadeer Ruggles Say “that Statue Strided through the Streets of Marlborough and Roaring like a Lion, shook down old De Witt.—” Our Nation have this year according to Mr Randolph, discarded “their Watch Dogs” for a Per diem.—
It must be acknowledged, that our good People are Steady to one Principle, when they think they Understand it—They will contend for Dollars, Sometimes; but suffer themselves to be pillaged for ages by Old Tenor, Continental Currency, and Banks as numerous as the stars of millions of eagles—I saw Pownal in publick as other people did, during his Administration; but he never saw me and probably never heard of me—I never met him and was not even presented at a dinner that he gave to the barr—But in 1783 He made me repeated Visits with his Lady at Auteuil, near Paris, and dined with Us more than once. Near the End of the Same Year—he visited me again at Stockdale’s in Piccadilly.—In 1785, 1786, 1787, he visited me occasionally and I returned his Visits and at his invitation went out and dined with him at his seat on Richmond Hill. He was very reserved on all the Events of his Administration, and on all the characters of his friends and Enemies—Though manifestly a disappointed man, he was less dejected and less imbittered than most men I have known in such Circumstances. The loss of his Wife affected him most. I heard him make a candid and conciliatory speech in the Royal Society on a heated contest, when Horseley displayed a very different Spirit—He voluntarily relinquished his Seat in parliament and appeared no more in public Affairs. dear Sir yours—
John Adams—